


Back to Form 8-K [form8-kreburdick.htm]
Exhibit 10.1
[ex101offerltrimage1.gif]
Lawrence Anderson
SVP, Chief HR Officer


January 7, 2014




Mr. Kenneth Burdick
5113 Mirror Lakes Drive
Edina, MN 55436




Dear Ken,


Congratulations! On behalf of Comprehensive Health Management, Inc. (the
"Company"), a member of the WellCare group of companies, we are pleased to
confirm our offer of employment, subject to final approval by the Compensation
Committee of the Board, on the following terms:


Position: Effective on (or before) February 3, 2014, you will be joining the
Company as President, National Health Plans, reporting to David Gallitano, CEO &
Chairman of the Board.


Location: Your principal place of employment will be our Florida/Tampa WellCare
Corporate Office (Located at 8725 Henderson Road, Tampa, FL 33634), but you may
be expected to undertake reasonable business travel, based on the requirements
of your position.


Salary: Your annualized salary will be $550,000.00, which is equivalent to
$21,153.85 on a bi-weekly basis. You will be paid one week in arrears.


Short Term Incentive (STI): You will be eligible to earn bonuses with respect to
each fiscal year based upon your individual performance and the achievement of
performance objectives established by the Compensation Committee of the Board.
The target amount of your bonus is 100% of your annual base salary. Annual
bonuses are currently governed by the terms and conditions of our Annual Cash
Bonus Plan. Please note that you must be employed on the bonus payment date in
order to receive a bonus, and any bonus payable on account of your first year of
employment will be pro-rated for the portion of the calendar year you were
employed by the Company.


Long-Term Incentive Awards: You are eligible to earn annual long-term incentive
awards based upon the achievement of Company performance objectives established
by the Compensation Committee of the Board and your individual performance.
Subject to approval of the Compensation Committee, you will participate in the
2014 long-term incentive cycle at a target amount of 225% of your base pay,
consisting of an award mix of restricted stock, performance stock units and
market stock units. Subsequent target award amounts may change from year to year
as determined by the Company in its discretion. Long-term incentive equity
awards are governed by the terms and conditions of equity award agreements for
each type of award and our 2004 Equity Incentive Plan or a successor plan. The
exact terms and types of any long-term incentive awards, as well as the
determination as to whether or not any future awards will be granted, remains in
the sole and absolute discretion of the Compensation Committee. Please know that
until such time as the Compensation



Office Address: 8715 Henderson Road | 1st Floor | Tampa, FL 33634
Telephone: 1-813-206-2277 | Fax: 1-813-283-3447 | E-mail:
Lawrence.Anderson@WellCare.com | Page: 1 of 3



--------------------------------------------------------------------------------



Committee approves the grant of a long-term incentive award, you will not be
entitled by this letter or otherwise to receive any such award.


Benefits: You are eligible for all other company-provided benefits offered
generally to our associates, including health and dental coverage beginning on
the first of the month following 30 days of employment, all in accordance with
the Company's applicable plans and policies.


Relocation: WellCare has partnered with American International Relocation
Solutions (AIReS) to assist in coordinating your relocation. You will be
assigned an AIReS Program Manager, who will initiate contact with you and be the
primary point of contact throughout your transfer. A summary of your relocation
benefits are described in the enclosed Relocation Term Sheet. All relocation
benefits are explained in more detail in the Relocation Policy which will be
provided to you by AIRes.


Paid Time Off (PTO): You will accrue PTO hours per pay period, equivalent to 18
days on an annualized basis. You will begin accruing PTO hours upon hire, and
your PTO becomes available for use after the completion of 90 days of
employment. In addition to PTO, the company observes seven company-paid
holidays. You may be eligible for up to two floating holidays depending upon
your start date and in accordance with the Company's applicable policies.


You should be aware that employment with the Company is for no specific period
of time. As a result, your employment with the Company is "at-will" and either
you or the Company are free to terminate the employment relationship at any time
and/or for any reason, with or without cause. Although your job function (duties
and responsibilities), title, compensation and benefits, as well as the
Company's personnel policies and procedures may change throughout your
employment, any such change(s) will not affect the "at-will" nature of your
employment. Please note, all wage payments are subject to deductions for taxes
and other withholdings as required by law or the policies of the Company.


Please be advised that your employment is contingent upon satisfactory
completion and passing of our background process and review, as well as your
signing of the Company's Restrictive Covenant, and the Company's Agreement to
Repay Relocation Expenses. In addition, you will be required to complete a
successful drug screening test. Your employment is also contingent upon your
eligibility to work in the United States. On your start date, please be prepared
to provide documents that meet the requirements of the I−9.


You will receive a separate email to complete your new hire paperwork online.
This email will be sent to you from NewHireOnboarding@wellcare.com and will
contain instructions and a link to the new hire onboarding portal. Here you will
need to submit your information electronically. The new hire portal also
includes important information that you will want to know prior to your first
day. If you do not receive this email, please check your spam folder first and
then contact your Recruiter for guidance.


This offer letter sets forth the entire agreement between us and supersedes any
prior communications, agreements and understandings, written or oral, with
respect to the terms and conditions of your employment. To accept this offer,
please sign this letter and return it to my attention via facsimile at (813)
283-5377.



____
Office Address: 8715 Henderson Road | 1st Floor | Tampa, FL 33634
Telephone: 1-813-206-2277 | Fax: 1-813-283-3447 | E-mail:
Lawrence.Anderson@WellCare.com | Page: 2 of 3



--------------------------------------------------------------------------------



This offer, if not accepted, will expire on January 15, 2014. If you have any
questions concerning the terms of this offer, please call me at (813) 206-2277.


Sincerely,


/s/ Lawrence Anderson
Lawrence Anderson
SVP, Chief HR Officer


I have read and accept this employment offer.


/s/ Kenneth Burdick
 
1/24/14
Kenneth Burdick
 
Date






____
Office Address: 8715 Henderson Road | 1st Floor | Tampa, FL 33634
Telephone: 1-813-206-2277 | Fax: 1-813-283-3447 | E-mail:
Lawrence.Anderson@WellCare.com | Page: 3 of 3

